Citation Nr: 1425331	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-29 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the left knee. 

2.  Entitlement to an initial compensable evaluation for hemorrhoid disability. 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army from June 1960 to December 1960 and from October 1961 to August 1962, and with additional service in the Army Reserve. 

These matters come on appeal to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office, located in Jackson, Mississippi (RO), which denied the benefits sought on appeal.  

In March 2014, the Veteran testified before the undersigned Acting Veterans Law Judge during a Board hearing held at the RO.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).  A copy of the hearing transcript has been associated with the claims folder. 

A review of the additional documents on the Virtual VA paperless claims processing system have been considered in conjunction with the matters on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
 
The Veteran seeks entitlement to service connection for degenerative arthritis of the left knee.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claims folder. 

A remand is needed to obtain outstanding records of pertinent private and VA treatment.  During the March 2014 Board hearing, the Veteran testified that he has been seeking private treatment from Dr. A. M. for his claimed left knee disorder.  The Veteran has not yet submitted these records.  On remand, the RO/AMC should contact the Veteran and ask if he would like VA's assistance in obtaining these outstanding records of private treatment. 
A remand is also needed in order for the Agency of Original Jurisdiction (AOJ) to provide the Veteran with a Statement of the Case (SOC) with respect to the claim for an initial compensable rating for hemorrhoid disability.  In a June 2013 rating decision, the RO awarded of service connection for hemorrhoid disability and assigned a noncompensable evaluation, effective from July 17, 2008.  The Veteran has expressed disagreement with the assigned initial noncompensable evaluation for his hemorrhoid disability.  See March 2014 Board Hearing transcript and March 2014 Veteran's arguments in support of the case.   

The Board accepts the aforementioned statement as a timely notice of disagreement with respect to these issues.  See 38 C.F.R. § 20.201 (2013).  To date, however, the agency of original jurisdiction has not issued the Veteran a SOC with respect to the claim.  Under the circumstances, the Board has no discretion and is obliged to remand the issue for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 270-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with respect to the Veteran's claim seeking entitlement to an initial compensable evaluation for hemorrhoid disability.  The Veteran should be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning this issue.

2.  Contact the Veteran and ask him for his assistance in obtaining any outstanding records of pertinent private treatment from Dr. A.M., and any other medical provider who treats him for his left knee problems.  After obtaining any necessary release(s), the RO should make appropriate efforts to obtain any identified records.  All requests for records and responses should be recorded in the claims file. 

3.  Contact the Veteran and ask him to identify any sources of VA treatment since 2009 for his claimed disabilities.  The RO should associate any identified VA treatment records with the claims folder.  All requests for records and responses should be recorded in the claims file. 

4. Then, after ascertaining whether all requested development has been completed, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

